Community strategy on health and safety at work 2007-2012 (debate)
(EL) On the agenda for discussion, we have the report by Glenis Willmott, on behalf of the Committee on Employment and Social Affairs, concerning the Community strategy for 2007-2012 on health and safety at work (2007/2146(ΙΝΙ)).
rapporteur. - Madam President, health and safety at work encompasses a vast array of issues. At a simple level, it is about reducing accidents at work and work-related illness. For the individual, it is about his or her physical integrity, dignity and well-being. For businesses, it is about reducing the costs of absenteeism, sick pay and loss of productivity. For society as a whole, the costs of poor health and safety at work have been put at an astronomical 3.8% of gross national product.
The Charter of Fundamental Rights, signed last month in this very Chamber - despite the disgraceful outburst of certain UKIP and Conservative MEPs - provides in its Article 31 that everyone has the right to working conditions which respect his or her health, safety and dignity. It also provides that every worker has the right to limitation of maximum working hours.
The European Agency for Safety and Health at Work estimates that every year over 140 000 people in the EU die from occupational diseases and nearly 9 000 die from work-related accidents. These figures mean that every three and a half minutes somebody in the European Union dies from a work-related cause. That means that, in the short time I have been speaking already, it is possible that somebody has died and, by the time this debate is finished, it is probable that 20 people will have died.
Some of our colleagues may contest the fundamental right to good health and safety at work, but I am sure none of them would question the right to life. A health and safety at work strategy for the EU should be strong on properly implementing and enforcing the existing regulatory framework. What we already have in place is largely very good, but it does need to be consistently enforced throughout the Union. However, this does not mean that, where existing legislation is clearly inadequate, we should not update it in order to make it work properly and provide the best levels of protection possible. It also does not mean that we should react to suggestions for legislative instruments like a vampire does to garlic, as some would do in this House.
Of course, no one would argue that the legislative route is always the best. However, there are cases when binding rules are necessary in order to ensure that a new or emerging risk is properly and consistently addressed in all Member States. The Commission communication is to be welcomed and applauded for its target to reduce work-related accidents and its strong focus on SMEs. However, we also need to focus on occupational illnesses which have a huge cost in terms of workers' health, the cost to businesses and their productivity and to society as a whole through associated social security and health care costs.
The report reflects this and urges the Commission to ensure that occupational diseases are correctly identified and remedied, with a particular focus on occupational cancers, with a view to setting targets for their reduction. We also need detailed action plans with financial and timing commitments. Besides the targets for a 25% reduction in accidents, there appear to be few ways in which progress can be monitored and measured. Priorities for action identified in my report include a carrot-and-stick approach to enforcement of existing legislation. I would like to see the Member States reward business for good health and safety with tax rebates and a preference in calls for tenders and the introduction of a bonus-malus system in insurance policies, as well as other financial incentives. However, I would also like to see tougher sanctions for those rogue employers who neglect the health and safety of their workforce, as well as more infringement proceedings against Member States who do not adequately implement and enforce the existing health and safety legislation.
Any health and safety strategy should naturally focus on those who are most at risk. Such vulnerable groups include migrant workers, who are often exploited, as well as young and ageing workers, who need special attention, and those with disabilities. It is essential that the 1989 Framework Directive be rigorously applied to these groups and other workers who are often ignored, such as agricultural and health care workers, when drawing up and implementing their strategies. The Member States need to take full account of these groups. We need a framework directive on musculoskeletal disorders to address a problem such as lower back pain - repetitive strain injuries, effectively - and lower back disorders.
There are lots of other issues I would like to raise but we are running out of time, so I look forward to hearing other colleagues and what the Commission has to say.
Member of the Commission. - (EL) Madam President, honourable Members of the European Parliament, I would like first of all to thank Mrs Willmott for the excellent report which she has prepared on the Community strategy on health and safety at work.
The Commission places a high policy priority on health and safety at work, and shares your views on a large number of your recommendations.
Indeed, I would like to emphasise that it must be a Community strategy and not merely a Commission strategy. This is truly the only way to achieve the fundamental and ambitious aim, which is a continuous and sustainable reduction in occupational accidents and diseases. One of our foremost concerns, therefore, will be the participation of as many sides as possible at political, operational and institutional level.
The Commission's strategic aim of achieving a 25% reduction in work accidents in the European Union in the years 2007-2012 does indeed require the active participation and commitment, not only of the public administrations, but also of the social partners with their responsibility, at workplace level, for preventing accidents.
It is very important to stress the commitment which the Member States entered into with the Council resolution of 25 June 2007: to develop and apply strategies for public health and safety at work, geared to national conditions, in cooperation with the social partners, and also to set national, measurable targets for reducing accidents at work and the incidence of occupational illnesses, especially in those sectors of activity in which the rates are above average.
The Commission is particularly pleased with the European Parliament's response to its communication, and with the support for the general priorities and lines of action set out in that communication.
I have noted Parliament's concerns regarding the need for adequate planning and distribution of resources, and regarding the assessment of progress, and submission of progress reports, in respect of the strategy targets.
The Commission will provide details and the exact plan of the special measures to be taken at Community level, on the Community Agenda scoreboard. We will also secure the participation of the Advisory Committee on Health and Safety at Work, within the framework of a three-way exchange of information on the content of the national strategies, the targets, the actions undertaken, and monitoring of progress made. Parliament will be promptly informed of the results of this procedure.
As regards your request for a review of Council Directive 91/383, I would like to inform the honourable members of the European Parliament that the departments of the Commission are at present analysing the situation in various Member States on the basis of a study prepared by an external consultant. In 2008, a relevant report will be drawn up, and the Commission will decide what further action to take in this area, taking account of the conclusions of the report.
As regards the request for review of Council Directive 92/85, I would also like to inform you that the departments of the Commission, after consulting the European social partners on possible amendments to that Directive, are now carrying out an impact assessment to determine the consequences of certain amendments to the Directive. If, on completion of the impact assessment, the Commission decides to submit a relevant proposal, there is little doubt that this proposal will be approved by the Commission in 2008.
I share your view on the need, within the coming period, to improve the enforcement of Community legislation on health and safety, especially for SMEs, with a combination of measures which will give balanced emphasis to employer responsibility and worker participation.
As regards occupational health, I expect the new strategy to be a further step towards creating a healthier work environment throughout the EU, where the needs of an ageing employee population will be met and the more vulnerable groups will be fully protected. The Commission will intensify its efforts in the direction of adequate definition of health indices and other statistical measures, to ensure that occupational health hazards are properly monitored.
We are confident that the priorities set out in the Community strategy 2007-2012, and those set out in the report which you will approve today, will open the way to safer and healthier workplaces in the European Union.
Draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - Madam President, the Committee on Women's Rights and Gender Equality stresses in its opinion that the most significant health problems presented by women and caused by their working conditions are musculoskeletal disorders and psychological problems, on the one hand. On the other hand, it stresses that the need to analyse the risks that women and men face and take appropriate measures does not mean the reintroduction of protective policies of exclusion, nor does it mean developing different jobs for women and men.
Even though the framework of Community occupational safety and health (OSH) directives is neutral in its approach to gender, it is not a sufficient reason for work-related risks to women's health and safety to be underestimated and neglected compared to the risk to men's health and safety, both in terms of prevention and research.
Workers, male and female, across the European Union are exposed to different risks in their workplaces: chemical, biological and physical agents, adverse ergonomic conditions, a complex mix of accident hazards and safety risks, together with various psycho-social factors. Therefore, women and men do not constitute a homogeneous group. Consequently, strategies and measures to improve OSH must be specifically adapted to particular workplaces, taking into account the fact that some factors might affect women and men differently.
The opinion also stresses new risk factors such as harassment, violence and bullying by clients at the workplace, mainly in public service sectors that employ mostly women. Finally, it emphasises the need to consider the introduction of hazard, risk and prevention concepts in school curricula and the educational systems in general as an effective means of building a strong and sustained preventative safety and health culture.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, may I express my thanks to Mrs Willmott for the fair and constructive nature of our cooperation in committee. The report reflects the high priority attached to health and safety at work in the 27 Member States of the European Union. The key safeguards are emphasised and weighted. The cost of accident prevention and safety is high, but let me stress unequivocally that good health is priceless. The important points are that the provisions should be transposed and applied in all Member States and that the European Union should help Member States to transpose the rules and should offer them advice rather than meting out punishments.
I believe that particular attention should be focused on small and medium-sized enterprises, which need assistance in this field if they are to remain competitive. In this respect we call on the Commission to create the appropriate basic conditions for SMEs in cases where these conditions do not yet exist and to improve them where they do exist. The protection afforded to employees must not depend on the country in which they work or the size of their company.
In the brief time at my disposal I only wish to list a few points of particular importance, such as better protection against hepatitis and AIDS and the continued systematic removal of asbestos from workplaces, however complex and expensive that may be. I believe we must focus on hepatitis B and especially on those people who run a high occupational risk of infection by hepatitis viruses, in other words medics, paramedics, carers and first aiders.
In the realm of first aid, efforts must also cover those people in many Member States who, in addition to their daytime jobs, perform unpaid voluntary work with the emergency services. I believe it was very important that the report stuck rigidly to the subject and avoided citing examples, which might well have engendered prejudgement of many issues.
Thank you for our fruitful cooperation. The EPP-ED Group endorses the report.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, on 6 December 2007 an accident at a ThyssenKrupp factory in Turin caused the death of seven workers. That extremely serious incident shows that the safety problem has certainly not yet been resolved.
The tragedy in Turin also raises another matter for consideration in this Chamber. We would have expected this multinational to conduct itself properly, but that was not the case. Italian newspapers reported yesterday that in a confidential document drafted by a senior manager of ThyssenKrupp following the tragic steelworks fire, and seized by the magistrates' court, the survivors interviewed after the accident were described as workers setting themselves up as heroes and stars on television. There are no words to describe that allegation other than as a disgrace.
It would be very important if this Parliament, as also the Commissioner, aside from all formalities, could and would express their indignation towards ThyssenKrupp. What happened in Turin happens to some extent everywhere and, on the basis also of the very good Willmott report, underlines the need for a commitment to a very real reduction of accidents and deaths at the workplace.
on behalf of the ALDE Group. - Madam President, this is a very good report and I wish to thank the rapporteur for her cooperation.
I am pleased that the report talks about better implementation of the current directives. I also welcome calls for better inspection. There is no point in Member States paying lip-service to implementation, as many do in the field of health and safety, and then, quite often, calling for more legislation, even if the scientific and medical evidence does not establish a risk.
One area which does require legislation - and we called for this in 2005 - is prevention of the more than one million needlestick injuries that affect healthcare workers each year across the EU. Imagine the horror of being accidentally pricked by a needle and then having a horrendous wait to see whether you have contracted a serious infection, such as HIV or hepatitis B!
The Commission must heed our call and bring forward an amendment to the 2000 Biological Agents Directive. In some areas, exchange of best practice is probably enough, which is why I am pleased that my amendments on health care-acquired infections were adopted in committee. Infections like MRSA are serious not only for hospital patients, but also for hospital workers. Rates of infection vary considerably between Member States. For example, the rate of infection in the UK is 10 times higher than in the Netherlands. We need to know why, and how we can learn from best practice. That is why, in one of my amendments adopted in committee, I called for an EU code of good practice on health care-acquired infections, and for the screening of all health care workers to be encouraged across the EU.
on behalf of the Verts/ALE Group. - (DE) Madam President, let me begin by thanking the rapporteur, Mrs Willmott, for her excellent work and especially for having been so willing to compromise. More than 160 000 people are killed and some 300 000 incapacitated every year in the EU because of industrial accidents and occupational diseases. That is too many. In this society of ours in which the individual is often regarded as a mere production factor, too little emphasis is placed on the human aspect of this problem. The state, by which I mean legislatures and governments, must ensure that purely profit-driven business operators bear the social cost of exploitation. That is the only way to ensure that the necessary priority is attached to health and safety at work.
Public opinion tends to take more notice of industrial accidents than of the wide diversity of occupational diseases. More extensive and vigorous efforts are needed to redress the balance. Improvements cannot be achieved without close scrutiny, in other words inspections and analyses and the setting of precise targets for reductions in the incidence of occupational diseases, including new illnesses affecting those who work in fields such as nanotechnology.
on behalf of the IND/DEM Group. - Madam President, adopting this report on health and safety at work would add yet more bureaucracy and red tape, just when I thought the Commission were intending to reduce that!
Workers losing time through illness and injury put up the cost to the enterprise concerned and hence their prices. In an EU of free movement of goods and services there is more competition, so those who do not look after their workforce lose business. People off work through illness also raise the cost of social benefits, contributing further to a rise in prices. It is therefore in a company's best interests to keep its workforce in good health.
Good ideas always spread, so that should not be too difficult. This depends, of course, on there being a free market, but of course, if like some members of the Committee on Employment and Social Affairs you think this leads to the law of the jungle, then you have another serious illness to contend with. Apparently, Member States which promote a free market are psychiatric cases.
(FR) Madame President, the suicides of Renault and Peugeot workers in France and the thousands of cases of lung cancer among people whose jobs involve contact with asbestos are clear evidence that health at work is a problem.
In response, the European Commission has produced a communication elevated to the status of a 'health strategy', which in fact reads like something from Walt Disney - a resolution drafted by Snow White for the Seven Dwarfs. And it really is quite touching. In paragraph 35, for example, we are told that we need healthy lifestyles at the workplace; paragraph 29 is about encouraging medical examinations; paragraph 54 urges the installation of fire sprinklers; in paragraph 49 we read that stress is a threat to health; and recital D suggests, low and behold, that fatal accidents are more common among construction workers than among senior European civil servants.
Luckily, the rapporteur for the Committee on Industry has solutions to offer, including the employment of a psychologist and a chaplain for every 500 employees.
We are actually told nothing, however, about the causes of occupational illness - of which there are three. The first is the ideology of dismantling protection at our borders, thus placing our workers in unfair competition with Asian slave labour. The only way our industries can survive is by going all out for higher productivity, at the expense of health.
The second problem is the daft policy of the strong euro, making us uncompetitive in terms of exchange rates. The only variable left to adjust is productivity, which is forced up once again, and once again health is compromised.
The third cause of our troubles is the neurotic philosophy of competitiveness - in effect an economic war between Europe and Asia or Europe and Latin America. But wars result in casualties and deaths, and the victims in this case are the people afflicted by occupational illness and accidents. In other words, the European worker is out there like a bull in the global economic arena, stressed and bloody and giving his all, until his health has gone. The solution is to take our workers out of that global arena with its unfair rules, and that will require new customs technology for deductible customs duties.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (IT) Mr President, ladies and gentlemen, I wanted to give an overview of the key points of this strategy and discuss the recommendations contained in my opinion. Guaranteeing equal social coverage of all workers regardless of the form of contract, speeding up bureaucratic procedures for small and medium-sized undertakings, and providing incentives, including financial incentives, for training are aspects of primary importance.
To discuss only those aspects would, however, be less than generous towards those who rightly call for explanations and justice in face of dreadful tragedies such as the one that occurred a few days ago in Turin, to which Mr Panzeri referred a moment ago. During the night of 6/7 December, a fire that spread through the ThyssenKrupp factory killed seven workers; the fire extinguishers were not working. It was only later that it emerged that the factory did not comply with safety regulations! The European Parliament and I myself cannot fail to record that disgrace.
I certainly do not intend totally to condemn the conduct of the German multinational or even imagine that the factory, however guilty, maliciously and deliberately failed to comply with the safety requirements in order to save money. I will not espouse the ideological arguments put forward by some Italian left-wing union members who, on learning last June of the closure of the factory, set themselves up as champions of safety and declared that they were responsible for and took care of safety at the factory. However, the moment has not yet come to make judgments, especially hasty ones.
While respecting national competences in the matter, I do consider it urgently necessary for the European Union to guarantee that laws are implemented in full, first and foremost by reinforcing the inspection activities of the Agency for Health and Safety at Work, and to strengthen the coordination between the various national agencies by improving the functioning of the European Senior Labour Inspectors' Committee.
(EL) Madam President, there is no doubt that health and safety at work contribute to quality management, economic performance and competitiveness, and that they help in the development of the economy, and in the achievement of budget targets, including the budgets for the social security schemes. Of course, beyond all these technical matters, there are humanitarian reasons which make it not only necessary, but also a matter of priority, to protect the health of employees and ensure that workplaces are safe.
The strategy for 2002-2006 has given positive results, and the prospects for 2007 onwards are positive if we all play a part - not only in terms of European planning, but also at the corresponding national level - in monitoring and planning for health and safety, especially in the vulnerable categories, which means young people, older employees - whom we are calling on to participate in production for a longer period of their lives - and also women, who are likewise called on to participate in working life. A working life with new demands, fragmented into many different kinds of contract, self-employment, and small and medium-sized enterprises which lack the capability of large enterprises to impose proper working and safety conditions. It must therefore be the concern of all of us to manage national and Community resources correctly, as the Willmott report proposes, so that the desired results can be achieved.
(EL) Madam President, I would like to begin by congratulating our colleague Mrs Willmott, because her report has to a large extent covered the serious gaps in the Commission's communication.
Dignity at work means health and safety at work. It means carrying out studies on the prevention of occupational risks, and it means employers providing preventive medical check-ups. It means lifelong learning, vocational education and training. It means health and safety as key criteria for commercial agreements with third countries. But if these proposals are to carry any weight, a basic requirement is, of course, continuous social dialogue, but above all, we need to confront the fundamental threats overshadowing the area of labour relations.
I am referring specifically to the spread of poverty among employees, the rapid growth of unofficial forms of employment, and the increase in working hours. If there are no fully human-centred policies capable of reversing this new employment "dark ages”, social clashes are inevitable.
(EL) Madam President, the measures proposed by the European Commission for strategy until the year 2012, are mostly superficial and concentrate on ensuring that competitiveness is not affected.
The target of reducing accidents by 25% by the end of the strategy period may look impressive, but in reality it is completely inadequate. The target should be to lay the groundwork and reinforce the institutional interventions by the state, so that the tragic death toll of thousands annually - and similar numbers with serious health problems due to the quality of their working environment - comes closer to being eliminated. The rapporteur focuses rather on the exploitation to which employees are subject, such as those working in hazardous jobs, women, temporary workers, immigrants, the elderly, and proposes stricter measures against employers, and guaranteed supervision.
One of the most significant contributions of the report is perhaps the finding that permanent employment is a requirement for combating accidents and work-related illnesses.
In addition, apart from accidents, more attention should be given to the causes behind the onset of mental illnesses, addiction, and the psychological hazards of the workplace.
What is needed, then, is a many-sided approach to all the factors affecting health and safety in the workplace.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I must admit that when I read the Community strategy for health and safety at work 2007-2012, which was presented last February by the European Commission, I was in many ways disappointed. Even though the Commission set out in this strategy a relatively ambitious target to reduce the number of industrial accidents by 25%, the strategy contains only a very small number of concrete initiatives and recommendations as to how to achieve this target. In addition, it focuses again mainly on industrial accidents, which are of course only one aspect of work-related health problems. Occupational diseases are somewhat neglected. This is, in my opinion, a step backwards.
On the other hand, I must thank and congratulate Mrs Willmott on her report on this strategy. The report, unlike the Commission's document, contains many concrete proposals and recommendations as to how to achieve better results in the field of health and safety at work. I am pleased that the rapporteur is also stressing the need to define cancer correctly and to express cancer numerically as an occupational disease, to specify the targets for the reduction of this severe disease. Up to now only 5% of cancer cases caused by work were classified as an occupational disease.
I have greatly welcomed the incorporation in the report of my amendment, which I tabled in the Committee on Employment and Social Affairs, on the need to secure for the general public free access to technical norms. This is a problem employees of many Member States are constantly struggling with and one that should be rectified.
Madam President, if we are going to reduce workplace accidents, we need to know how they happen. We cannot study all accidents and all near misses but, let me tell you, a 19-year-old Irish lad died on a construction site because his lighter Japanese bulldozer had heavy European shovels. His death was registered as a construction death and the Irish Health and Safety Authority never looked any further. So how can we save the next person that drives a tractor with mismatched equipment? Because we do not know.
We cannot investigate everything, but we can look at all fatal and debilitating accidents, especially those in the most dangerous sectors like agriculture, fishing, construction and transport. We need to break it down to make practical measures. Also, aside from risk jobs, we have very vulnerable sections of the workforce - elderly, disabled and workers who do not speak the language of their present workplace.
(IT) Mr President, ladies and gentlemen, first I too want to express my sympathy following the tragedy that struck the workers in the Turin factory; I believe it is indisputable fact that there are too many deaths from occupational accidents in Italy because not enough is being done to prevent them and comply with the rules.
Responsibility for this is shared equally between undertakings, unions and inspection agencies. We find undertakings that resort to illegal workers, especially from non-EU countries, or factories such as ThyssenKrupp, with their old-style industrial arrogance; those who should be defending the interests of the workers often consent to, if not connive in such situations, instead of being vigilant and quick to point out failings in the safety system to those in charge; finally, the works inspectorate and other bodies in charge of control and monitoring often fail to show much initiative.
We must promote safety at the workplace in the EU and in that respect the Willmott report is more satisfactory than the Commission proposal. I believe that when we speak of work and industry, we must not confine ourselves merely to ensuring freedom of competition and competitiveness.
(IT) Mr President, ladies and gentlemen, people are still dying at the workplace. In an area where man should be able to demonstrate his ability to manipulate matter with force and creativity, to develop his knowledge and earn his living, we all too often find instances of death and threats to life and limb.
That is why there is such anger and bewilderment in Italian public opinion about the seven workers who died in the fire at the ThyssenKrupp factory in Turin last December and why we must ask ourselves what was not working properly in that factory, so that we can avoid these disasters. We are responsible for such inadequacies in every place of work.
Today we have highly-advanced legislation designed to support an appropriate preventive policy, define the obligations incumbent on undertakings and deal with new occupational diseases in Europe. What we lack, however, is adequate controls, inspections to ensure the laws are observed, staff and financial resources. We still do not have a culture that values the importance of rigorous preventive services, that regards prevention as a continuous process rather than as a one-off obligation, that establishes a continuous dialogue between the parties concerned with a view effectively to developing high safety standards, and that can spot the emergence of new psychosocial occupational diseases.
In conclusion I also believe we must come back to the subject matter of the Green Paper on corporate social responsibility, which is a cohesive and innovative aspect, in relation to the commitment to reduce occupational accidents and diseases.
(CS) To start with I would like to thank Mrs Willmott for her very carefully prepared report. It is stated that the Commission's objective is to reduce industrial accidents by 25%. I do not believe this will be possible. There is an insufficient number of work inspectors and they have insufficient tools at their disposal to make changes. The influence of the trade unions is being permanently reduced; in many countries they no longer take part in investigations into the causes of industrial accidents and eradication of their consequences. Further, there is the jungle that is the employment of workers by agencies, and there is also the pressure for constant expansion of so-called flexibility in the working time of employees. This leads to employees working many hours and the accident risks are increasing .
(PL) Madam President, the draft resolution emphasises the social responsibility of companies for health and safety at work, while paying attention to the issue of honest competition. It takes into account the great importance of dialogue between social partners, particularly the role of trades unions in improving safety in the work environment.
It also draws attention to the need for special treatment of small and medium sized enterprises in the strategy for improving health and safety as well as the need to provide ongoing training to employees. The majority of accidents involve persons who are just starting work, who are lacking experience, as well as persons who have too little time for rest after work.
It contains important comments concerning the rehabilitation and integration in the workplace of persons returning to work after an accident, as well as requirements concerning non-discrimination as regards access to work for persons with cancer. I would like to congratulate the rapporteur.
(PL) Madam President, we have been debating the European labour market strategy in this house for some years. We have many opinions as regards the direction our activities should take. There are those who favour a profound harmonisation of employment legislation, others who defend the view that the natural diversity in European labour markets is advantageous for the EU economy.
As you know, my views on this matter favour the second view, with one important exception. This exception concerns the regulation of health and safety at work. I believe that, in this area, the active involvement of EU institutions is both justified and necessary.
Following the most recent extension to the EU we can see an even greater diversity of work conditions. This diversity is both territorial and environmental in nature, as, whatever the country, the majority of work accidents and work-related illnesses affect such groups as migrant workers, young employees or older persons. I do not want to imply that these are groups that are subject to targeted and conscious discrimination. It is rather a consequence of insufficient education and lack of experience. All the more reason for providing appropriate work and safety conditions for just these workers.
I would also like to point out that, in any Member State, we can see greater problems in complying with the highest safety standards at work in such sectors as construction, agriculture and transport. It is in these sectors above all that small and medium sized enterprises are found and their financial, organisational and legal capabilities make it difficult for them to comply with high health and safety standards. It is just these companies that require support from the European Union, from EU institutions and from the governments of Member States, and this support is needed urgently. It is not just a question of sanctions and increased monitoring. These instruments, which are of course essential, should be accompanied by investment in the education both of employees and employers as well as financial support for improved and safer workplace equipment.
(RO) We welcome the good intentions of the Commission; however, we are in doubt as to their effectiveness.
Accurate statistics concerning occupational diseases are required in order to maximize policy impact and to protect workers. Existing data are incomplete, either misjudging phenomena or ignoring reality. Women are the main victims of this shortcoming, primarily because they are more involved in informal, or "grey", economy.
In this sector, the effects of working conditions on health are not recorded at all. The existing legal framework maintains an approach which lays emphasis on accidents and hazards in the so-called "heavy”, male-dominated branches of economy.
We call on the Commission for a more careful consideration of the specific differences between male and female employees and for an assessment of the availability of data broken down by gender and data concerning the long-term effects and psychological consequences of employment.
To substantiate our request, we would like to invite you to take a tour of a textile factory. Sight and hearing can be significantly impaired, and the prevalence of circulatory disease is high. Statistics ignore the situation. This is so-called "light" industry, where most of the workers are women, and wages are also low because there are supposedly no risks involved. Thus, current statistics preserve the historical inequality between men and women, including the gender gap in payment.
(DE) Madam President, a Community strategy for health and safety at work is absolutely essential. While technical health and safety measures are effecting rapid improvements, the meteoric pace of change in the working world poses new risks. The problems and hazards involved in working with new chemical substances are self-evident.
First and foremost, however, the increasing pressure to perform which characterises the contemporary workplace creates not only physical problems but psychological problems too. Insecure jobs and people's fear of losing their livelihood lead to psychosocial problems. New potential for aggression builds up, new stress factors lead to mental abuse, and bullying becomes a common occurrence.
SMEs are particularly susceptible to such contemporary phenomena unless these are curbed by means of countermeasures, information, supervision and training. Accordingly, this resolution is more important than is probably recognised. I congratulate the rapporteur.
(DE) Madam President, health in the workplace must be given priority. Our Parliament buildings in Brussels and Strasbourg are among the places where more action is needed. Just take the ambient temperature in this chamber, which borders on a health risk. I also believe in the power of good example.
A few months ago I was stranded in a hotel in Greece as a forest fire raged all around, and I must say that the hotel, a typical SME, had prepared for that eventuality in the most exemplary fashion. Had not all the safety precautions been perfectly devised, well organised and properly drilled, many of the people there could probably not have survived. That is why I believe that great importance attaches to this learning process to which Mr Ettl referred, this training and preparing for emergencies. Incentive systems would also be useful in this respect; insurers, for example, could allow appropriate discounts on premiums to companies with trained staff, and social-insurance schemes could also offer relevant training courses.
- (SK) As a Member of the European Parliament and a physician, I welcome the Commission's plan to reduce industrial accidents within the European Union on average by 25% and I am aware of the need to implement more effective measures in all the Member States, among which there are huge disparities.
Besides sectors such as metalwork, the construction industry, electrical work or forestry, I would also like to highlight the high-risk jobs of doctors and healthcare staff, who in their jobs are exposed to huge risks of infection and AIDS, tuberculosis, hepatitis and many other infections. I also regret that the reduction in the number of industrial injuries and occupational diseases in particular did not include, for example, migrant workers, workers with temporary contracts, workers with low qualifications, and women in certain companies, such as small and medium-sized companies.
I would highlight the provisions in some countries that successfully implement comprehensive rehabilitation after an accident as a condition for successful return to the labour market.
(RO) As ITRE rapporteur for this document, I have asked for the active promotion of involvement in European trade unions and I have called on the Commission to propose a legal framework that would encourage social partners to engage in cross-border bargaining.
The European Commission and the Member States could provide funding for training labour representatives which would defend and promote workers' rights to safety and health at the workplace.
We also asked all Member States to sign and ratify the UN Convention on the protection of migrant workers and their families and to coordinate the improvement of access to training, particularly for part-time workers and contract workers, to enable them to secure more stable employment.
I believe that Member States should enforce the measure required for difficult or dangerous work to be recognised as such and reflected in the social protection of a person both during employment and after retirement.
(RO) A European strategy on health and safety at work is a welcome initiative on the part of the European Commission. However, I believe that further aspects should also come under scrutiny. As one of the previous speakers very aptly pointed out, we should take into account that there is a special situation concerning immigrants on the European labour market.
A recent study of the European Commission shows that migrants are exposed to much higher degrees of risk concerning health and safety at the work place. This is due both to the prevalence of illegal work, and to other factors such as: lack of awareness of social benefit and pension entitlements in Member States, and problems in the cross-border use of health insurance.
Such matters fall within the Community remit, and the Commission should be closely monitoring the application of European laws, so as to improve the precarious circumstances of migrants.
Moreover, European funding could be used for training additional labour protection inspectors who would identify failures to comply with health and safety regulations at the work place.
Madam President, I would like to speak about needlestick injuries, because I was responsible for the 2006 report on this issue. I wonder whether the Commissioner would agree with me that, where a risk is identified that needs to be tackled at European level, then there is a need for the Commission to ask expeditiously.
If he does agree, I wonder whether he can explain why it took a full year for the Commission to manage and assess the first round of consultation with the social partners on needlestick injuries, even though there were only 10 responses in that consultation.
I wonder whether he can also assure us that work on this issue will proceed faster in the year ahead. One million workers a year are affected by needlestick injuries. That means around one and half million will have been affected since the report was completed by Parliament. Could the Commission please act a little faster in future?
Member of the Commission. - (EL) Madam President, I thank all the speakers for their very positive contributions.
Indeed, every accident, every injury, every death at work, such as those which occurred last December in Turin in Italy, reminds us that more needs to be done to protect the working men and women of Europe. It reminds us that more has to be done to achieve our ultimate aim: to make Europe a safer place to work.
The new strategy is aimed precisely at reducing today's unacceptable level of work accidents and occupational illnesses.
I would like to emphasise that, taking account of the available human resources, one can say that the current allocation of personnel will allow the Commission's departments to perform their duties properly in this area. Within the framework of the overall deployment of human resources allocated to the field of employment and social affairs, the Commission will be constantly assessing the workload in the various specialised areas, and will allocate staff accordingly.
I would also like to mention, on the issue of needleprick injuries, that we are preparing a relevant proposal for an amendment to the Directive, which we shall submit in 2008.
Again, I would like to thank this House for this discussion and for approving Mrs Willmott's report.
We have seen proof, once again, of the European Parliament's strong policy support for the principle of keeping health and safety at work high on the agenda - for the benefit of the economy, and also as a guarantee that employees will return safe and sound to their loved ones after work.
rapporteur. - Madam President, I should like to thank my colleagues for their comments and to make just a couple of points.
Firstly, on the issue of cancers, it is necessary to revise the Carcinogens Directive to reflect technical progress and changes in scientific knowledge in the world of work. It is important that we have effective binding limits for carcinogens, mutagens and substances toxic for reproduction. Limit values should be based on scientific evidence, and I would urge the EU Scientific Committee to examine crystalline silica as a matter of priority. I would urge colleagues not to delete reference to this and oppose Amendment 6.
Secondly, the report calls for nanotechnologies to be monitored and potential risks to health assessed, and I would urge colleagues to oppose Amendment 5, which seeks to delete this. I fully recognise the potential benefits of nanotechnologies. Nevertheless, the rapid growth of such technologies is outstripping our understanding of the potential occupational health risks: workers can be exposed to nanoparticles through inhalation, dermal contact and ingestion, and we cannot bury our heads in the sand and refuse to carry out research and assess whether there are any risks.
Thirdly, I would just like to reiterate the call for the Commission to bring forward a legislative amendment to the Directive on risks from biological agents at work in order to address the problem of needlestick injuries. This needs to be done as a matter of urgency.
As I mentioned earlier, health and safety is a fundamental right included in the Charter. We need a strong EU strategy to ensure that this fundamental right is upheld and that workers throughout the EU are adequately protected. Each single accident and each work-related illness constitutes a breach of a worker's fundamental rights.
We all know there is a strong economic case, as well as good business reasons, for good health and safety in the workplace but, more importantly, the strongest argument has to be the cost to human health and the lives that can be saved. One life every three and a half minutes - who can argue with that?
(Applause)
- (EL) The debate is closed.
The vote will take place today, Tuesday 15 January 2008, at 12 p.m.
in writing. - (FR) I should like to begin by congratulating the European Commission on its Community strategy on health and safety at work 2007-2012, and on the work achieved by our Parliamentary Committee. Every year, almost 500 000 people die or suffer permanent disability for work-related reasons, and we must applaud the European Commission's goal of achieving an average 25% reduction in work-related accidents in the EU. I support the idea of increased activity by the European Agency for Safety and Health at Work in Bilbao (Spain). In this matter and, more generally, in the development of social Europe, I regret the fact that neither the report nor, moreover, the Communication from the European Commission stresses that it is essential to support the social partners; we must always remember that under the existing Treaties, with Articles 137 ff. of the Treaty establishing the European Community (TEC) (and this has been confirmed by the Lisbon Treaty that is in the process of being ratified), legislative instruments are available to the latter to facilitate the development of European social law.
Written statements (Rule 142)